Citation Nr: 0819520	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to May 31, 1994, for 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a Memorandum Decision of the United 
States Court of Appeals for Veterans Claims (Court) dated in 
January 2008.  That decision vacated a September 2005 Board 
decision denying an effective date prior to May 31, 1994, for 
service connection for PTSD.  That matter originally came 
before the Board on appeal from a November 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which implemented a July 
2003 Board decision granting service connection for PTSD.  
The veteran appealed the effective date assigned for the 
grant of service connection.  In July 2005, during 
development of that appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a hearing at the 
Board in Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision 
in April 1993; notice of the decision was properly sent to 
the veteran's then current address of record; the veteran did 
not appeal this decision.

2.  The veteran's claim to reopen was received on May 31, 
1994.

3.  Thereafter, new and material evidence, other than service 
department records, was received.

4.  The Board issued a decision in July 2003 granting service 
connection for PTSD.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 31, 1994, 
for the grant of service connection for PTSD are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.150, 
3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to May 31, 
2004, for the grant of service connection for PTSD.  The 
Court's 2008 decision remanding the claim to the Board 
directs the Board to address, in the first instance, whether 
the appellant was properly notified of the RO's 1993 decision 
denying service connection for PTSD.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the veteran was provided appropriate 
VCAA notice with respect to the effective-date element of his 
claim in a March 2004 letter.  Although this letter was sent 
after a November 2003 rating decision that assigned an 
effective date for service connection for PTSD, the Board 
finds that the failure to provide earlier notice was no more 
than harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that the 
determination of the proper effective date for service 
connection for the veteran's PTSD is based upon whether an 
April 1993 rating decision became final and when the 
veteran's claim to reopen was received.  These are matters 
that are necessarily determined by what was already of record 
when the VCAA was enacted in November 2000.  In other words, 
there is no additional evidence that could be obtained to 
establish the veteran's entitlement to an earlier effective 
date.  This conclusion is consistent with the veteran's 
failure to identify or submit any such evidence and with the 
fact that no VCAA deficiency was identified by the Court in 
its January 2008 memorandum decision.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2007).  For claims to reopen previously disallowed 
final claims based on the submission of new and material 
evidence other than service department records, the effective 
date shall be date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.

The veteran's original claim for service connection for PTSD 
was denied by the RO in a rating action in March 1993.  He 
was notified of this decision and provided with a copy of his 
appellate rights that same month.  Specifically, this letter 
from the RO, dated April 19, 1993, was sent to his Cambria 
Heights, New York, address.  This address was listed in his 
original claim filed with the RO in December 1991.  It was 
also the address listed by the veteran in an August 1992 
written statement which informed the RO that he was being 
treated as a homeless veteran domiciliary care program at the 
VA Extended Care Center/Project Torch, in St. Albans, New 
York.  That letter indicated he had been treated at that 
facility from February 1992 to the present.  The veteran did 
not request a change of address at this time.  The name and 
address of the facility, Domiciliary Care Program for 
Homeless Veterans, was stamped onto the letter in the text 
area.  

The RO received a statement from the veteran on May 31, 1994, 
wherein the veteran requested the RO to "reopen [his] claim 
for Compensation and Pension."  Thereafter, in September 
1999, the Board determined that new and material evidence, 
other than service department records, had been submitted to 
reopen the claim.  In a July 2003 decision, the Board granted 
service connection for the veteran's PTSD.  The RO, in 
implementing the Board's decision, issued a rating decision 
in November 2003 that awarded service connection for PTSD 
from November 1, 1995.  By subsequent rating decision in 
March 2004, an effective date of May 31, 1994, was assigned 
for service connection for the veteran's PTSD.

The only correspondence from the veteran or his 
representative added to the record between April 1993 and May 
1994 is a September 1993 statement received from the veteran 
wherein he asked the RO to "reopen [his] non-service 
connected pension claim."  He noted that he had not been able 
to report for his scheduled examination for that claim due to 
"an address mistake."  He made no mention of his previous 
claim for service connection for PTSD.  Parenthetically, the 
Board notes that he listed a change of address at that time.  
Entitlement to nonservice-connected pension benefits was 
subsequently denied by unappealed rating action in November 
2004.  The Board finds that this statement cannot be 
construed as a notice of disagreement with the April 1993 
rating action as it does not express dissatisfaction or 
disagreement with the denial of service connection for PTSD 
or a desire to contest that decision and it clearly addressed 
only the pension claim.  See 38 C.F.R. § 20.201.

As to the Court's directive that the Board address whether 
the veteran received notice of the April 1993 decision, the 
Board finds that the evidence compels a conclusion that he 
did receive such notice.  It is uncontroverted that the 
veteran's address of record was the Cambria Heights address 
from the time that he filed his claim in 1991 until the 
rating decision was sent to him in April 1993.  The veteran 
clearly used this address when he sent a detailed letter to 
the RO in January 1992.  In his testimony before the 
undersigned in 2005, the veteran stated his address was mixed 
up during the relevant time period, because was hospitalized 
for part of 1992 and 1993, and then changed his address when 
he was released.  Nonetheless, the RO properly sent the 
notice of decision to the address of record.  In this regard, 
the Board points out that "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There is no indication the veteran's address had 
changed; he had not submitted a change of address form, nor 
was the notice letter returned as undeliverable.  If, per 
chance, he had changed address without informing VA, it is 
well established that it was his responsibility to keep VA 
advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he did not do so, the RO 
was not incorrect in sending documents to the Cambria Heights 
address, because, "there is no burden on the part of the VA 
to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  To rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is certainly 
true that the record is replete with reference to changes of 
address, but these are not dated during the time period 
pertinent to the 1991 claim and the decision mailed in April 
1993.  Moreover, the Board does not find that the stamped 
name and address of the St. Albans facility constituted an 
address change in August 1992.  This was simply the name and 
address of the facility where he was being treated.  The 
veteran still unequivocally listed his Cambria Heights 
address in the address section of the form.  He could have 
listed an address change but did not do so.  It is therefore 
presumed that timely notice of the March 1993 rating decision 
was sent to the veteran at his then-current address of 
record.  

Having decided that notice of the 1993 rating decision was 
sent to the appropriate address, there is nothing of record 
that can be construed as a claim to reopen the denial of 
service connection for PTSD prior to May 31, 1994.  
Therefore, that is the earliest possible effective date for 
the grant of service connection.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date prior to May 31, 1994, for the grant of 
service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


